                                            Case 3:20-cv-03546-SI Document 39 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         OLD REPUBLIC GENERAL INSURANCE
                                   7     CORPORATION,                                       Case No. 20-cv-03546-SI (SI)

                                   8                    Plaintiffs,
                                                                                            ORDER OF CONDITIONAL
                                   9             v.                                         DISMISSAL UPON SETTLEMENT
                                  10     NATIONAL UNION FIRE INSURANCE
                                         COMPANY OF PITTSBURGH, PA.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties to the action, by their counsel, have advised the court that they have agreed to a

                                  14   settlement.

                                  15          IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE.

                                  16   However, that if any party hereto certifies to this court, with proof of service of a copy thereon on

                                  17   opposing counsel, within one-hundred and twenty days (120) from the date hereof (8/9/2021), that

                                  18   settlement has not in fact occurred, the foregoing order shall be vacated and this cause shall

                                  19   forthwith be restored to the calendar for further proceedings.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 9, 2021

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
